[Cite as In re M.P., 2019-Ohio-4555.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE M.P.                                            C.A. Nos.      29332
      A.J.                                                           29333



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN17-11-000946
                                                                 DN17-11-000947

                                 DECISION AND JOURNAL ENTRY

Dated: November 6, 2019



        SCHAFER, Judge.

        {¶1}     Appellant, A.F. (“Mother”), appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that placed her two minor children in the legal

custody of their maternal grandfather (“Grandfather”). This Court affirms.

                                                 I.

        {¶2}     Mother is the biological mother of M.P., born February 23, 2005; and A.J., born

May 9, 2015. The children’s fathers did not appeal the trial court’s judgment.

        {¶3}     Several years ago, Mother lost custody of M.P. to the child’s father in a domestic

relations case because of her untreated mental health and drug problems. Five years later, M.P.’s

father developed a substance abuse problem. Because Mother had achieved an extended period

of sobriety at that time, the domestic relations court ordered that M.P. return to her custody.
                                               2


        {¶4}   After the birth of A.J., Mother was involved with Summit County Children

Services Board (“CSB”) on a voluntary basis to address renewed concerns about drug use and

her mental health. On November 20, 2017, CSB filed complaints to open this case, alleging that

A.J. was abused and dependent and that M.P. was a dependent child. CSB later dismissed the

allegations of abuse and Mother stipulated to an adjudication of dependency of both children.

The children were later placed in the temporary custody of CSB.

        {¶5}   In addition to maintaining stable employment and housing, the case plan required

Mother to obtain assessments for chemical dependency, mental health, and domestic violence

and follow all treatment recommendations. Although Mother recognized that she needed help

and repeatedly told caseworkers that she would engage in treatment, she failed to consistently do

so. Residential treatment was recommended for Mother, but she refused to stay in any program

longer than a minimal period. Her longest period of sobriety during this case was while she

spent 21 days in a 90-day residential treatment program.

        {¶6}   Mother engaged in some mental health treatment, and her erratic behavior

improved, but she failed to consistently take her medication or attend counseling. Between her

ongoing drug use and her untreated mental health problems, Mother’s inability to get along with

CSB, Grandfather, and her older child was an ongoing problem throughout this case. Mother

accepted no responsibility for her family’s problems but repeatedly blamed others for their

situation.

        {¶7}   The children were initially placed with paternal grandparents of M.P., but they

were later placed with Grandfather. CSB eventually moved to have both children placed in the

legal custody of Grandfather. Mother later filed an alternative motion for a six-month extension

of temporary custody.
                                                  3


         {¶8}   Following a hearing on the competing dispositional motions, the trial court placed

the children in the legal custody of Grandfather. Mother appeals and raises one assignment of

error.

                                                 II.

                                   ASSIGNMENT OF ERROR

         THE TRIAL COURT ERRED IN GRANTING [CSB’S] MOTION TO MODIFY
         TEMPORARY CUSTODY TO LEGAL CUSTODY AS SUCH DECISION
         WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND
         RESULTED IN A MANIFEST MISCARRIAGE OF JUSTICE.

         {¶9}   Mother argues that the trial court committed reversible error by placing her

children in the legal custody of Grandfather rather than granting her alternative motion to extend

temporary custody for another six months. “Following an adjudication of neglect, dependency,

or abuse, the juvenile court’s determination of whether to place a child in the legal custody of a

parent or a relative is based solely on the best interest of the child.” See In re K.H., 9th Dist.

Summit No. 27952, 2016-Ohio-1330, ¶ 12. “Although there is no specific test or set of criteria

set forth in the statutory scheme, courts agree that the trial court must base its decision [regarding

legal custody] on the best interest of the child.” In re N.P., 9th Dist. Summit No. 21707, 2004-

Ohio-110, ¶ 23, citing In re Fulton, 12th Dist. Butler No. CA2002-09-236, 2003-Ohio-5984, ¶

11.

         {¶10} The trial court was required to conduct a best interest analysis to determine

whether to place the children in the legal custody of Grandfather or to extend temporary custody.

Additionally, the trial court would have had authority to extend temporary custody only if it also

found that Mother had made “significant progress” on the case plan and that there was

reasonable cause to believe that the children would be reunified with her or otherwise

permanently placed during the extension period. R.C. 2151.415(D)(1). As detailed above,
                                                  4


Mother had not made significant progress on the reunification goals of the case plan because she

continued to struggle with drug abuse and mental health problems throughout this case and

refused to accept responsibility for her family’s situation.

       {¶11} The juvenile court is guided by the best interest factors set forth in R.C.

2151.414(D) relating to permanent custody. In re B.G., 9th Dist. Summit No. 24187, 2008-

Ohio-5003, ¶ 9, citing In re T.A., 9th Dist. Summit No. 22954, 2006-Ohio-4468, ¶ 17. Those

factors include the interaction and interrelationships of the children, their wishes, the custodial

history of the children, and their need for permanence. In re T.A. at ¶ 17. The juvenile court

may also look to the best interest factors in R.C. 3109.04(F)(1) for guidance. In re K.A., 9th

Dist. Lorain Nos. 15CA010850, 15CA010860, 2017-Ohio-1, ¶ 17. Of relevance here, those

additional factors include the children’s adjustment to their current environments and the mental

and physical health of all persons involved. See R.C. 3109.04(F)(1).

       {¶12} Mother’s interaction with her children during this case had been limited to

supervised visitation because Mother did not comply with the substance abuse and mental health

components of the case plan. She often did not cooperate with the supervisors of her visits and

her attendance at visits was not consistent.

       {¶13} Although Mother interacted well with the younger A.J., she had a strained

relationship with M.P., who had been exposed to years of Mother’s drug use and domestic

violence in the home. Although M.P. engaged in counseling during this case to address her past

trauma and strained relationship with Mother, Mother did not. Several witnesses testified that

the relationship between Mother and M.P. did not improve during this case.

       {¶14} The children’s ongoing interaction with Grandfather, on the other hand, had been

positive. CSB had no concerns about his ability to meet the needs of both children. The
                                                   5


caseworker explained that the children were doing well in his home and were comfortable there.

M.P., who had often played the role of caretaker for A.J. while in Mother’s home, no longer felt

the need to protect her younger sister. M.P. was doing well in school and had become involved

in extracurricular activities.

        {¶15} The guardian ad litem testified that M.P., who was almost 14 years old at the time

of the hearing, had consistently expressed her desire to remain in Grandfather’s home. Because

of her strained relationship with Mother, M.P. did not want to see Mother until they had resolved

some of their problems through counseling.

        {¶16} Because A.J. was three years old at the time of the hearing, the guardian ad litem

spoke on her behalf. She opined that legal custody to Grandfather was in the best interest of both

children because they were doing well in his home and Mother was not prepared to provide them

with a stable home. The guardian ad litem focused on Mother’s continued drug use and her

failure to accept responsibility for her failures as a parent.

        {¶17} The custodial history of 14-year-old M.P. had included years of moving back and

forth between the custody of Mother and her father, and two different temporary placements

during this case.     Almost four-year-old A.P. had spent most of her life moving between

placements. Both children needed a legally secure permanent placement and had found a stable

home with Grandfather, who was prepared to take legal custody of them.

        {¶18} The children had adjusted well to Grandfather’s home during the many months

that they had lived with him. M.P. was succeeding academically and socially at school and was

engaged in activities in that community. Grandfather lives with his sister who provides childcare

for the children while Grandfather works. Grandfather has four other sisters who are also closely

bonded with M.P. and A.J.
                                                 6


       {¶19} Finally, the trial court considered the physical and mental health of all parties.

There were no physical or mental health concerns about Grandfather, his sister, or A.J. M.P.

needed continued counseling because of the trauma she had experienced in her past and

Grandfather was committed to continuing her in counseling.

       {¶20} Mother had suffered for years from untreated mental health and substance abuse

problems and made little progress during this case toward resolving those problems. The trial

court reasonably concluded that those untreated problems prevented Mother from providing

these children with an appropriate home.

       {¶21} Given the evidence before the trial court, Mother has failed to demonstrate that

the trial court lost its way in concluding that legal custody to Grandfather was in the best interest

of M.P. and A.J. Mother’s assignment of error is overruled.

                                                III.

       {¶22} Mother’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                7


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



CALLAHAN, P. J.
CARR, J.
CONCUR.


APPEARANCES:

PAMELA A. HAWKINS, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO GUEST,
Assistant Prosecuting Attorney, for Appellee.

LAWRENCE DELINO, JR., Attorney at Law, for Appellee Father of A.J.

M.P., pro se, Appellee Father of M.P.

ANNETTE POWERS, Guardian ad Litem.